Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-16 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As indicated above, the “physical classifier module” is properly interpreted under 112(f) and there is a distinct lack of any algorithm in the instant specification disclosing how the how the various functions are performed by the “physical classifier module”.  Instead, for example, the physical classifier module 117 merely “determines physical characteristics for the individuals /employees 60 from their images in the image data 99” (in para [0033]) without offering any details/algorithm on how these functions may be accomplished.
Moreover, this claim element also lacks an adequate written description under 35 USC 112(a) because an indefinite, unbounded functional limitation would cover all ways of performing a 
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The corresponding structure for this element is a computer programmed with code (para [0052]) as a general-purpose CPU or microcontroller executing software.  However, MPEP 2181(II)(B) and the case law cited below requires that the specification disclose an algorithm for performing the claimed functions of a).  As noted above, no such algorithms have been disclosed.
As explained by MPEP 2181(II)(B):
[W]hen the disclosed structure is a computer programmed to
carry out an algorithm, ‘the disclosed structure is not the general
purpose computer, but rather that special purpose computer
programmed to perform the disclosed algorithm.” “In re Aoyama,
656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011)
(quoting WMS Gaming, Inc. v. Intl Game Tech., 184 F.3d 1339,
1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re
Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir.
1994) (en banc). In cases involving a special purpose computer-
implemented means-plus-function limitation, the Federal Circuit has
consistently required that the structure be more than simply a
general purpose computer or microprocessor and that the
specification must disclose an algorithm for performing the claimed
function. See, e.g., Noah Systems Ine. v. Intuit Inc., 675 F.3d 1302,
1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521
F.3d at 1333, 86 USPQ2d at 1239.
For a computer-implemented means-plus-function claim
limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, a general purpose computer is usually only sufficient as
the corresponding structure for performing a general computing
function (e.g., "means for storing data"), but the corresponding
structure for performing a specific function is required to be more
than simply a general purpose computer or microprocessor. In In re
Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303,

the court stated:
Those cases involved specific functions that would need to
be implemented by programming a general purpose computer to
convert it into a special purpose computer capable of performing
those specified functions. By contrast, in the seven claims identified
above, Katz has not claimed a specific function performed by a
special purpose computer, but has simply recited the claimed
functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a
possible narrower construction of the terms ‘processing,’ ‘receiving,’
and ‘storing,’ discussed below, those functions can be achieved by
any general purpose computer without special programming. As
such, it was not necessary to disclose more structure than the
general purpose processor that performs those functions. Those
seven claims do not run afoul of the rule against purely functional
claiming, because the functions of ‘processing,’ ‘receiving,’ and
‘storing’ are coextensive with the structure disclosed, i.e., a general
purpose processor.
To claim a means for performing a specific computer-
implemented function and then to disclose only a general purpose
computer as the structure designed to perform that function
amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at
1333, 86 USPQ2d at 1239. In this instance, the structure
corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph claim limitation for a computer-implemented function
must include the algorithm needed to transform the general
purpose computer or microprocessor disclosed in the specification.
Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v.
DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623
(Fed. Cir. 2008); WMS Gaming, Inc. v. Intl Game Tech., 184 F.3d
1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).

In summary, the written description fails to disclose an algorithm that is needed
to transform a general-purpose computer disclosed in the specification to a special
purpose computer capable of performing specified functions for as detailed
above. Therefore, claims 1-16 are indefinite and are rejected under 35 U.S.C. 112(b) or
pre-AlA 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appel et al. (USPGPUB 2016/0217345) (hereinafter “Appel”).  For claim 1, Appel, in the same field of endeavor, discloses, as shown in at least FIGs. 1-3, an enterprise security system 100 (FIG. 1), comprising: a tracking system (S202; FIG. 2A) including 106a, 108, 110, 112, 114, for tracking individuals within an enterprise (facility); surveillance cameras “cameras” 110 (S204; FIG. 2; para [0022]) that capture image data including the individuals within the enterprise (para [0030], [0035]); a physical classifier module (server computing device; para [0009]) for determining physical characteristics of the individuals in the image data (S206; para [0023]); and a security integration system (authentication server 114) for determining whether the tracked individuals match the physical characteristics (S212, FIG. 2A; para [0031], [0037]).  Database 118 (FIG. 1; para [0013], [0019], [0026]) allows for retrieving matching data from historical data collected.
As per claim 2, Appel further is considered to disclose wherein the tracking system includes an access control system, e.g., 112, for controlling access through access points in the enterprise (para [0027], [0032]).
As per claim 3, Appel further is considered to disclose a system 100 wherein the tracking system includes a surveillance system, e.g., 110, including the surveillance cameras and a video management system executing a facial recognition module for identifying individuals in the image data (S204, 206; FIG. 2A).
As per claim 4, Appel further is considered to disclose a system 100 further comprising an employee resource management system having an employee database 108 (Fig. 1) including demographic profiles of employees including biographic and physical information, e.g., including name, address, ID, photo, etc. (see para [0043]) which information is sent to the 
As per claim 5, Appel further is considered to disclose a system 100 further comprising an access control system including 112 for controlling access of individuals through access points within the enterprise (facility), wherein the security integration system including 114 signals the access control system to suspend access for individuals when there is a mismatch for the physical characteristics, e.g., the steps of comparing (208) and analyzing (212) the data elements would provide/deny access of the user when the data matches/mismatches the data in the database 108.
As per claim 9, the system 100 of Appel, as described with respect to claim 1, supra, is considered to encompass the method as set forth in claim 9, and is thus rejected under the same grounds.
As per claim 10, the system 100 of Appel, as described with respect to claim 2, supra, is considered to encompass the method as set forth in claim 10, and is thus rejected under the same grounds.
As per claim 11, the system 100 of Appel, as described with respect to claim 3, supra, is considered to encompass the method as set forth in claim 11, and is thus rejected under the same grounds.
Similarly, claims 12, 13 directly correlate to claims 4, 5, respectively, and are thus rejected under the same grounds and rational, as described, supra.

Claim Rejections - 35 USC § 103
Claim 6-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel in view of Sharma et al. (USP 7,921,036) (hereinafter “Sharma”).  For a description of Appel, see the rejection, supra.  
For claim 6 (and similarly for claims 7-8), the physical classifier module of Appel does not specifically determine “heights” “ages” or “genders” of individuals.  Sharma, however, in the same field of detecting and analyzing human data, discloses a system that is configured to use a video signal (102) and extract physical attributes of a person including height (125), age (124) and gender (125) (Fig. 2) of a group of people, and as such, compares and analyzes this data from a database and provides a demographic profile from this data (see col. 11, lines 37-41; col. 12, line 56-col. 13, line 11;   col. 13, lines 26-30).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have extracted “heights”, “ages” and/or “genders” with the video data of Appel, in order to provide more accurate data analysis, as would have been readily apparent to a skilled artisan, as suggested by Sharma.
Similarly, claims 14-16 recite similar limitations as described in claims 6-8, respectively, and are thus rejected under the same grounds and rationale.

Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not fully persuasive.
A…With respect to the 112(f) rejection, applicant traverses the rejection, and in light of applicants’ arguments, the Examiner has withdrawn the rejection. 
B…With respect to the 101 rejection to claims 9-16, in view of applicants’ amendments to the claims and arguments thereto, the Examiner withdraws this rejection as well.
C…Applicant does not address the rejections under 112(a) and 112(b), and as such, the Examiner considers these rejections as being appropriate and thus are maintained.
D…With respect to the 102(a)(1) rejection to claims 1-5, 9-13, applicants argue (in part) that “there is no indication that Appel's system includes anything analogous to stored physical characteristics for tracked individuals, much less any matching of such stored physical characteristics to the physical characteristics determined in the image data.”
The Examiner respectfully disagrees.   The Examiner, insofar as the pending claims of the instant application define any specific details of “physical characteristics” or “image data” and how this is determined (with respect to the unaddressed 112(a) and 112(b) rejections maintained, supra), the teachings in Appel, as described above, are considered to fully encompass the limitations of the pending claims, and is maintained.  Appel identifies “the surveillance data may include images, biometric data, electronic data, or other types of information collected from the monitored environment. For instance, the images may include still and/or video images, which would allow the system 100 to identify and track individuals by their appearances,” which is considered to encompass “physical characteristics” and/or “image data” of individuals (see also para [0022]).
E…Applicant's “arguments” fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, at least with respect to the 103 rejection and to claims 6-8, 14-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 16, 2022